Opinion by
Mr. Justice Potter,
The opinion which has just been filed in the appeal of Anna S. Truitt, at No. 262, January Term, 1912, virtually disposes of the question here raised. The apportionment of the dividend there made preserves to the *291remaindermen the full value of the trust estate, as nearly as it could be measured, under the evidence which was offered. The method pursued was that of taking the par value of the stock, and the surplus as it stood at the periods of comparison. For the purpose of a comparison of the real value of the assets, at the two periods, this method seems to be satisfactory. It is suggested in the argument in this case that the market price of the stock of the railroad company fell somé $9.00 per share after the declaration of the dividend; but the dividend in itself was $5.00 per share, and would naturally cause that much of a reduction in the price of the stock. Aside from this, there was no evidence of any impairment of the assets of the company that would reduce their value below what it was when the trust began. The change in the market price of the stock was not in itself sufficient to show any such impairment of the trust fund. “It is the intrinsic value of the shares, to be ascertained from the amount and value of the assets at the death of the testator, and at the time of the increase of stock, which governs in the apportionment of the surplus profits. The market value may aid in the ascertainment of the actual value, and is therefore properly received in evidence on that issue” : Smith’s Appeal, 140 Pa. 344. Upon a question of values between life tenants and remaindermen, actual values are to be ascertained as nearly as possible: Moss’s App., 83 Pa. 264.
We can see nothing in this record to indicate that the railroad company had anything to do directly with the proposed contract to be made between the Lehigh Valley Coal Company and the new sales company which was to be organized. Nor does it appear that the railroad company intended to give away any of its property or franchises. It does appear from the record that the dividend was declared from a surplus accumulated by the railroad company before the organization of the coal sales company. It was shown that the con*292tract with the latter was to be made by the coal company, not by the railroad company, and that such contract had not only not been executed, but its terms had not even been settled at the time. It was stated to' the railroad stockholders that the terms were to be “equitable” and it nowhere appears that the coal sales company was not to pay full value for any property or franchise that might be transferred to it. The stockholders of the railroad company received the dividend in cash, with the added privilege of using that cash by a specified date in buying the stock of the coal sales company at par. The-apportionment of the dividend which we have directed to be made between the life tenants and remaindermen preserves to the latter the value of the estate as it was created, and we cannot see that its substance has been diminished below what it was at the date of the testator's death. The decision in the preceding case awards to the life tenant only the share of the dividend which accrued or was earned after the death of the testator.- The remainder of the dividend goes to the principal, and the effect is to preserve to the corpus of the estate all of the surplus which had accumulated prior to the death of the testator. This, we think, is all that the remaindermen can ask.
The assignments of error are overruled, and the appeal is dismissed.